Citation Nr: 0004860	
Decision Date: 02/24/00    Archive Date: 02/28/00

DOCKET NO.  95-42 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased disability rating for status post 
exploration of mandibular fracture with dissection of the 
mental nerve, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis
INTRODUCTION

The veteran served on active duty from July 1960 to July 
1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1995 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied increased disability ratings for 
hearing loss and status post exploration of mandibular 
fracture with dissection of the mental nerve.  

In November 1997, the veteran testified at a hearing held 
before the undersigned, who is the Board Member making this 
decision and who was designated by the Acting Chairman to 
conduct that hearing pursuant to 38 U.S.C.A. § 7107(c) (West 
Supp. 1999).  In April 1998, the case came before the Board, 
which denied an increased rating in excess of 10 percent for 
hearing loss and remanded the current claim for additional 
medical evidence.  The development has been completed to the 
extent necessary, and the claim is returned to the Board for 
consideration.

In a statement submitted in September 1999, the veteran 
appears to be asserting a claim of entitlement to service 
connection for residuals of his fractured jaw.  Such a claim 
has not been adjudicated by the RO, and it is not intertwined 
with the issue of entitlement to a higher rating for the 
condition under appeal, for which service connection was 
granted under 38 U.S.C.A. § 1151 on the basis that it was a 
residual of VA treatment.  The issue(s) raised by the 
veteran's September 1999 statement are referred to the RO for 
appropriate consideration.


FINDINGS OF FACT

1.  Paralysis of the right mental branch of the mandibular 
nerve of the fifth cranial nerve is manifested by an area of 
localized numbness on the right side of the veteran's mid-
lower lip to one inch below the chin, extending to the 
lateral angle of the lip on the right side and at that level 
to the inferior mandibular area.  

2.  The symptomatology resulting from injury to the right 
mental branch is entirely sensory and does not include any 
functional limitations.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent 
evaluation for status post exploration of a mandibular 
fracture with dissection of the mental nerve have not been 
met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. § 4.124a, Diagnostic Codes 8205, 8207 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

It is the veteran's contention that, because of the 
dissection of the mental nerve, his whole lower jaw and 
bottom lip have no feeling.  He asserts that the disability 
includes numbness of his gums, which has caused tremendous 
problems with his dentures, as this lack of sensation has 
resulted in sores from the rubbing of his dentures. 

In September 1992, RO granted service connection for 
severance of a nerve on the right side of the veteran's mouth 
under 38 U.S.C.A. § 1151 following VA surgery in November 
1991.  

Medical history reveals that the veteran sustained a fracture 
of his left maxilla and right mandible in September 1991.  
The jaw had been wired by a private dental practitioner.  

A VA operative report in November 1991 disclosed a medical 
history of status post right perisymphyseal mandibular 
fracture, which had been closed with circular mandibular 
wiring of the lower denture to the upper denture for two 
weeks and then removed.  The veteran still retained a lower 
dental splint and complained of persistent pain at the 
fracture site.  Panorex x-ray suggested a questionable 
nonunion.  The veteran was, therefore, brought to the 
operating room for exploration of the mandibular fracture and 
possible internal fixation.  During the course of 
exploration, the mental foramen and nerve, which were located 
directly under the superior aspect of the mandible, were 
inadvertently divided.  Since exploration found the fracture 
to be solid, no internal fixation was performed.  The 
operation involved removal of the lower denture splint and 
exploration of mandibular fracture.  The postoperative 
diagnosis was malunion of the right perisymphyseal mandibular 
fracture.  

A VA hospitalization report encompassing treatment for 
slightly more than three weeks in November and December 1991, 
indicated that the veteran had been discharged home from the 
operation in early November 1991, but had been seen in the 
Emergency Room complaining of right-sided mouth discomfort 
and pain, as well as decreased appetite and cough.  He was 
admitted and evaluated for possible pneumonia.  He was noted 
to have had a wound on the inside of his mouth which was 
healing slowly and poorly, although it did not appear 
infected.  At this time, he had also been seen and evaluated 
by Dental Rehabilitation regarding a prosthesis.

In October 1992, the veteran was hospitalized at a VA 
hospital for conditions not at issue in the present appeal.  
Physical examination showed diminished sensation of the right 
cheek and lower lip.  The disorder was not treated, although 
a diagnosis of status post surgery of the right mandible was 
noted.  

A letter dated in November 1992 from Joe T. Roberts, D.M.D., 
a private doctor of dental medicine, disclosed that the 
veteran had consulted him the previous July complaining of 
numbness in the lower right jaw (mandible) area and a sore 
spot on his lower gum due to full lower denture.  Dr. Roberts 
adjusted the denture, which relieved the sore area.  In 
November, the veteran still had numbness in the right 
mandible area.  Dr. Roberts stated that it was his belief 
that the numbness would continue and that feeling would not 
return.  

An April 1995 VA general medical examination found a loss of 
sensation of the veteran's right cheek and the right half of 
his lower lip, but no evidence of bony deformity or asymmetry 
of the veteran's mandible.  An x-ray report associated with 
this examination showed an edentulous mandible with no bony 
deformity.  The mental canal on the right side showed normal 
size and normal width without any enlargement.  The angle of 
the mandible on both sides was normal. 

A letter, dated in October 1997, from J. Price Brackett, 
D.M.D., a private doctor of dental medicine, stated that she 
had seen the veteran for oral evaluation and examination for 
complaints of numbness in lower right mandible.  She noted 
significant scarring resulting from a former exploratory 
surgery performed in 1991.  Panoramic x-ray showed 
considerable mandibular resorption and possible mandibular 
atrophy in the lower right quadrant.  The complete dentures 
fit as well as could be expected with said mandibular 
resorption.  No other intraoral abnormalities were noted.  
Upon examination of the veteran's face, Dr. Brackett noted a 
lack of muscle tone in the right mandibular area.  The 
veteran stated that he had no feeling this area of his face 
and that the numbness had been present since 1991 following a 
surgical procedure during which a nerve was severed.  He had 
been told that the feeling in his right mandibular quadrant 
might never return. 

A November 1997 consultation report by Warren K. Bailey, 
D.M.D., a private dental surgeon to whom the veteran was 
referred by Dr. Brackett, noted that, on examination, the 
veteran demonstrated an adequate range of mandibular 
movement.  On neurological examination of the right lower 
lip, he did have directional appreciation.  It was difficult 
for him to differentiate between sharp and dull.  There was 
no two-point discrimination on his right lower lip.  His left 
lower lip had acceptable two-point discrimination.  Moderate 
scarring of his right mandibular vestibule was noted.  
Radiographic examination showed that the mental foramen was 
on the superior portion of the residual alveolar ridge 
secondary to atrophy.  The impression was right lower lip 
paresthesia secondary to surgical transection of the right 
mental nerve.  It appeared that the veteran did have some 
collateral innervation of his lower lip, as well as some 
degree of marginal regeneration of the right mental nerve.  

In November 1997, the veteran testified before the 
undersigned Member of the Board, describing his right jaw as 
though it had been injected with Novocain.  On the right side 
from underneath his chin up to, but not including, his upper 
lip, he had no feeling or sensation.  The loss of sensation 
encompassed an area from middle of his mouth to his right 
cheek, about 4 inches in diameter.  His gums were also numb 
and he had no sensation of taste on that side.  He said that 
he wore full dentures and had to chew on the left side of his 
mouth and to wipe the right side of his mouth repeatedly 
because food tended to dribble out.  The condition was not 
painful and he experienced no numbness of his tongue.  

A VA neurological examination report in August 1998 duly 
noted the veteran's complaints, including his difficulties in 
eating.  On examination, he was found to have complete 
anesthesia of the inner cheek as well as the outer cheek and 
also of the gums from about the mid-right mandible to the 
midline of the chin.  This area had no sensation to light 
touch or pinprick and was totally anesthetic.  His tongue 
showed normal sensation.  He was observed to have a drool in 
the right corner of his mouth and weakness of the facial 
muscles in this area, particularly at the right side of his 
mouth, which drooped about one-fourth inch.  His smile was 
weak on the right side.  He had complete dentures, both upper 
and lower.  The diagnosis was transection of the mental 
branch of the right mandibular nerve secondary to a 
mandibular fracture and surgical trauma.  

In August 1999, the veteran underwent a special VA cranial 
nerve examination.  Medical history indicated localized 
numbness on the right side of the lower part of the lower lip 
to the chin, laterally about a three and one-half inch area.  
He stated that when he drinks liquids, he has to be very 
careful, as this side of his mouth will droop.  Medical 
history, as revealed by the claims file, disclosed that the 
fracture of the jaw in September 1991 was bilateral; the left 
side had healed and the right had a nonunion.  At the time of 
the November 1991 operation, the mental nerve on the right 
side was inadvertently divided.  He had had subsequent dental 
rehabilitation.  On examination, all the cranial nerve 
functions were intact, and there was no evidence of any 
central or peripheral Bell's palsy or [paralysis] of the 
facial nerve except for the right mandibular branch.  The 
examiner found that the area of numbness covered from the 
mid-lower lip to one inch below the chin, extending to the 
lateral angle of the lip on the right side and at that level 
to the inferior mandibular area.  The whole area had no 
sensation of any touch or pressure and no pain.  There were 
no functional limitations; the veteran could even whistle.  
On checking the facial nerve of the branches, he functioned 
well, and there was no evidence of any frontal problems or 
any ptosis.  Regarding cranial nerve function, his seeing, 
smelling, and tasting were adequate.  There was no evidence 
of any hyperacusis and the tongue showed no atrophy and no 
fasciculation.  The examiner stated that the veteran was 
status post mandibular fracture with injury to the right 
mental branch of the mandibular nerve.  

In a statement submitted in September 1999, the veteran 
asserted that he could not open his mouth more than 1/2 to 3/4 
inch, that he experienced popping of his jaw when attempting 
to eat or talk and also had "lock-up" of the jaw, and that 
his teeth were misaligned secondary to the jaw fracture.


II.  Legal Analysis

The veteran has presented a well-grounded claim for an higher 
disability evaluation for status post exploration of 
mandibular fracture with dissection of the mental nerve 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  A 
claim that a condition has become more severe is well 
grounded where the condition was previously service connected 
and rated and the claimant subsequently asserts that a higher 
rating is justified due to an increase in severity since the 
prior rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  Since the Board is satisfied that all relevant and 
available facts have been properly developed, no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107.  

Disability evaluations are administered under the Schedule 
for Rating Disabilities, which is designed to compensate a 
veteran for reductions in earning capacity as a result of 
injury or disease sustained as a result of or incidental to 
military service.  Bierman v. Brown, 6 Vet. App. 125, 129 
(1994).  In evaluating a disability, the VA is required to 
consider the average impairment in earning capacity resulting 
from such diseases and injuries and their residual conditions 
in civil occupations.  38 U.S.C.A. § 1155; Dinsay v. Brown, 
9 Vet. App. 79, 85 (1996).  

Although the Board must consider the whole record, 38 C.F.R. 
§ 4.2 (1999), where entitlement to compensation has already 
been established and an increase in disability rating is at 
issue, the present level of disability is of primary concern.  
Therefore, those documents created in proximity to the recent 
claim are the most probative in determining the current 
extent of impairment.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The RO has evaluated the veteran's disability under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8207, for paralysis of the seventh 
(facial) cranial nerve, with additional consideration of 
Diagnostic Codes 8307 and 8407, also relating to the seventh 
cranial nerve.  The Board believes, however, that the injury 
was to the fifth (trigeminal) cranial nerve, as the August 
1999 examiner stated that the injury was to the right mental 
branch of the mandibular nerve.  The mandibular nerve is one 
of three terminal divisions of the trigeminal nerve.  
Dorland's Illustrated Medical Dictionary, 27th Edition, W.B. 
Saunders Company, Harcourt Brace Jovanovich, Inc., 1122 
(1988).  Accordingly, the veteran's symptoms must be 
evaluated under 38 C.F.R. § 4.124a, Diagnostic Codes 8205, 
8305, and 8405, pertaining to the fifth (trigeminal) cranial 
nerve.  

Ratings for the cranial nerves are for unilateral 
involvement; when bilateral, evaluations are to be combined, 
but without the bilateral factor.  Diagnostic Code 8205 is 
dependent upon the relative degree of sensory manifestation 
or motor loss.  If paralysis is complete, a 50 percent 
evaluation is warranted; if incomplete and severe, a 30 
percent evaluation; and if incomplete and moderate, a 10 
percent evaluation.  

Examiners, both private and VA, appear essentially to be in 
agreement that the only current disability attributable to 
the mental nerve dissection is an area of localized numbness 
on the right side of the mid-lower lip to one inch below the 
chin, extending to the lateral angle of the lip on the right 
side and at that level to the inferior mandibular area, 
encompassing an area of about three and one-half inches.  No 
motor loss or innervation of facial muscles was noted on the 
most recent examination.  The veteran has recently contended 
that he has difficulty opening his mouth, popping of bones in 
his jaw, and misaligned teeth secondary to the jaw fracture.  
As noted in the introduction, the veteran's jaw fracture has 
not been determined to be a service connected condition.  The 
service-connected condition is the nerve injury that occurred 
as a result of VA exploratory surgery on the mandible.  No 
competent medical authority has associated the conditions 
enumerated above with that surgery or the mental nerve 
injury.  Although the condition causes no pain or 
unsightliness, the veteran has testified at his hearing that 
it is most inconvenient and somewhat embarrassing for him.  

As to the degree of injury to the trigeminal cranial nerve, 
the VA examiner in August 1999, who conducted a special 
cranial nerve examination, found that all the cranial nerve 
functions were intact, including the fifth cranial nerve, 
except for a portion of that nerve, which he termed the right 
mandibular branch.  He found no other neurological 
disability.  This corresponds with findings of other 
examiners, in particular, those of Dr. Bailey, the private 
dental surgeon, who noted collateral innervation of the lower 
lip, but believed also that some regeneration had occurred of 
the right mental nerve.  The three recent examiners all found 
that the veteran's tongue showed normal sensation, that the 
veteran had no discomfort or pain in the area, and that he 
had no symptoms of injury to any other cranial nerve.  

Therefore, the Board finds that paralysis of the right mental 
branch of the mandibular nerve of the fifth cranial nerve is 
unilateral, that it is an incomplete paralysis of the fifth 
cranial nerve, in that only one branch is affected, and that 
the degree of sensory manifestation is moderate.  Under Code 
8205, this equates to a 10 percent disability rating.  

Other conditions which can be considered in relation to the 
fifth (trigeminal) cranial nerve are neuritis and neuralgia, 
Diagnostic Codes 8305 and 8405, respectively.  Cranial 
neuritis is characterized by loss of reflexes, muscle 
atrophy, sensory disturbances, and constant pain, at times 
excruciating, and is to be rated on the scale provided for 
injury of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  The maximum rating which may be 
assigned for neuritis not characterized by organic changes 
referred to in this section will be for a moderate incomplete 
paralysis, unless there is sciatic nerve involvement.  
38 C.F.R. § 4.123 (1999).  Since neuritis is rated on the 
same scale as paralysis, given the veteran's symptoms, he 
would still warrant a 10 percent evaluation.  It is pointed 
out, as well, that this Code is not appropriate to the 
veteran's disability, as it necessarily involves symptoms, 
including pain, which are not present here.  

As to Diagnostic Code 8405, for neuralgia, this disorder is 
characterized usually by a dull and intermittent pain, of 
typical distribution so as to identify the nerve, again to be 
rated on the same scale, but with a maximum equal to moderate 
incomplete paralysis.  38 C.F.R. § 4.124 (1999).  Since the 
veteran does not experience pain, this code is not 
appropriate.  Moreover, since he has already been evaluated 
for moderate incomplete paralysis, it would be of no benefit 
to him to be rated under this Code.  

Although the Board has considered the application of the 
benefit of the doubt rule, since the rating code in this 
instance is well defined and the veteran's symptoms clearly 
delimited, the record does not provide an approximate balance 
of positive and negative evidence on the merits.  The Board 
is thus unable to identify a reasonable basis for granting an 
increased rating.  38 U.S.C.A. § 5107 (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Accordingly, based on the evidence above, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for a disability rating in excess of 10 
percent for status post exploration of a mandibular fracture 
with dissection of the mental nerve.  


ORDER

A disability evaluation in excess of 10 percent for status 
post exploration of a mandibular fracture with dissection of 
the mental nerve is denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

